Citation Nr: 1738614	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

3.  Entitlement to service connection for radiculopathy of the left upper extremity. 

4.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected degenerative disc disease.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United Stated Army from August 1964 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for left upper extremity radiculopathy, bilateral lower extremity radiculopathy, entitlement to an increased initial rating for DDD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In April 2017, the Veteran requested that his claim for entitlement to service connection for carpal tunnel syndrome be withdrawn from appellate review.

2.  The Veteran's DJD of the neck is the result of an in-service injury.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

2.  Degenerative disc disease and arthritis of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In April 2017, the Veteran specifically expressed his intent to withdraw the service connection claim for carpal tunnel syndrome.  Since the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection - Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis

The Veteran asserts that his current neck disability, which is diagnosed as DJD, is related to service.  The Board agrees. 

The Veteran has a current diagnosis of cervical spine DJD.  See July 2011 VA Examination at 6.  Further, the Veteran's service treatment records (STRs) reflect he had in-service complaints of neck pain.  See July 1967 Service Treatment Record at 31.  The Veteran competently and credibly testified that this neck complaint was due to large truck tire falling on him in service.  See October 1966 Service Treatment Record at 14.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current neck DJD, and his in-service injury. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's cervical spine DJD initially began during service and has been recurrent since.  See April 2017 Hearing Transcript at 13.  As the requirements for establishing service connection are met, service connection is warranted.  38 C.F.R. § 3.303(a).

ORDER

Entitlement to service connection for carpal tunnel syndrome is dismissed. 

Entitlement to service connection for residuals of a neck injury, to include degenerative joint disease (DJD), is granted.


REMAND

In regards to the Veteran's claim for entitlement to service connection for radiculopathy of the left upper extremity, the Board finds that remand is necessary to provide the Veteran with an adequate VA examination.  The Veteran has a current diagnosis of left upper extremity c-radiculopathy.  The Veteran was afforded a VA examination in connection with this claim in July 2011.  At that time, no secondary causation opinion was provided.  The Veteran is service-connected for DDD of the spine, and a nexus opinion regarding secondary causation must be obtained on remand. 

In regards to the Veteran's claim for entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected degenerative disc disease, the Board finds that the Veteran should be afforded another VA examination to determine if the Veteran has radiculopathy of the lower extremities.  The Veteran asserts that he is taking morphine several times per day to treat his back pain.  See April 2017 Hearing Transcript at 3.  In his October 2015 VA examination, the examiner reported no signs of radiculopathy or associated pain.  However, the Veteran and his representative have indicated that his morphine regiment may be masking the symptoms of radiculopathy.  Thus, a new VA examination must be obtained, and the examiner must opined on whether or not the Veteran's pain management medication could be masking any radiculopathy, and if so, whether or not it is caused or aggravated by his service-connected DDD.

Additionally, the Veteran's claim for an increased rating for DDD must be remanded to provide that Veteran with an examination that is in compliance with the holding of Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's disabilities and includes the requisite testing. 

Finally, the Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his back disability, extent and severity of his back symptoms, the effect that his pain medication has on his symptoms, and the impact of the condition on his ability to work  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected DDD of the spine. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's spine.

The examiner should also address what impact, if any, the Veteran's pain management medication may have in terms of camouflaging pain and/or functional loss.

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his left upper extremity radiculopathy, and his bilateral lower extremity radiculopathy.  The claims file must be reviewed by the examiner and all necessary tests should be performed.

The examiner should list each diagnosed condition of the Veterans left upper extremity, and his bilateral lower extremities.  The examiner should answer the following questions:

(A) For every left upper extremity and bilateral lower extremity condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition had its onset during service or is otherwise etiologically related to service. 

(B) For every left upper extremity and bilateral lower extremity condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition is caused by his service-connected spine disability. 

(C) For every left upper extremity and bilateral lower extremity condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition is aggravated by his service-connected lumbar spine disability.

(E) To the extent possible, the examiner should comment on the impacts that the Veteran's pain medication regiment may have on any potential radiculopathy of his bilateral lower extremity.  To that extent, the examiner should discuss whether or not the medication could be masking any neurological symptomology. 

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


